Citation Nr: 1611094	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  14-37 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to herbicide exposure.  

2.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1956 to February 1964.  

This matter comes to the Board of Veterans' Appeals from March and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for COPD and ischemic heart disease, claiming these conditions had onset as a result of exposure to Agent Orange during the Veteran's active service.  

With regard to the question of presumptive service connection for COPD on the basis of exposure to Agent Orange, COPD is not a disease that has been determined to warrant service connection if the Veteran was exposed to an herbicide agent during active service. 38 C.F.R. §§ 3.307(d); 3.309(e) (2015).

The United States Court of Appeals for the Federal Circuit has nevertheless determined that a claimant who suffers from a disability that is not listed among those for which presumptive service is afforded based on exposure to Agent Orange is not precluded from establishing service connection for such disability as due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

VA did not provide examinations with regard to the Veteran's claims of entitlement to service connection for COPD.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c) (4) (2015). 

With respect to the third factor above, the Court of Appeals for Veterans Claims (Veterans Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA treatment notes beginning in 2012 document a diagnosis of COPD, noting the Veteran had been exposed to Agent Orange and asbestos.  Part of the Board's reason for this remand is to attempt to verify whether the Veteran may be presumed to have been exposed to Agent Orange during his active service.  Asbestos, however, has not been part of the Veteran's claim of entitlement to COPD during the course of the appeal.  The Board finds that this statement satisfies the indication of association McLendon factor, as it seemingly points to asbestos exposure during the Veteran's service onboard multiple ships as being a causal factor in the Veteran's COPD.  An examination, after development of this theory of entitlement, is therefore warranted.  

Next, for the Veteran's claim of entitlement to service connection for COPD and, more significantly, for his claim of entitlement to service connection for ischemic heart disease, more development is needed with regard to the Veteran's claim that he was exposed to Agent Orange during his active service.  The Veteran argues he was exposed to Agent Orange while he worked as a winchman on his stationed ship, having to move barrels of the herbicide agent as a part of his duty.  The Veteran has also argued that he delivered items to the Republic of Vietnam from his ship due to his duties as a yeoman.  These allegations have not been verified.  The Board is aware of a March 2013 formal finding on a lack of information required to verify service in the Republic of Vietnam, or exposure to Agent Orange during military service.  The negative finding was based in part on the Veteran solely providing the names of the ships on which he served during his active service.  However, in light of the information mentioned above, a remand is necessary for further development.  

Also, significantly, VA has recently updated its Live Manual with guidance about which bodies of water in Vietnam constitute inland waterways, potentially altering which ships may be deemed to have entered bodies of water considered to be inland waterways, meriting presumed Agent Orange exposure.  See M21-1, IV.ii.1.H.2.c; see also M21-1, IV.ii.2.C.3.m.  Any development of the Veteran's claimed exposure to Agent Orange must be undertaken with this recent update in mind.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO/AMC shall attempt to verify the Veteran's claimed in-service asbestos exposure by contacting any relevant records custodian, to include asbestos that may have been contained on any ship on which he may have served. 

Send the Veteran an appropriate asbestos exposure questionnaire to complete.  He should be asked to provide as much detailed information as possible identifying his pre- and post-service occupational history, to include whether such work may have involved asbestos exposure.

2.  The RO/AMC shall attempt to verify the Veteran's claimed in-service herbicide exposure by contacting any relevant records custodian.  The Veteran's specific allegations of having to move barrels of Agent Orange and going inland into the Republic of Vietnam as a yeoman should be specifically addressed.  The RO should attempt to verify the dates of the Veteran's service on the U.S.S. Calvert, U.S.S. Paul Revere, and the U.S.S. Seminole, and determine whether those ships entered inland waterways of the Republic of Vietnam during the Vietnam War, in compliance with the updated Live Manual.  See M21-1, IV.ii.1.H.2.c; see also M21-1, IV.ii.2.C.3.m.

3.  Upon completion of the above development, the RO/AMC shall schedule the Veteran for a VA respiratory examination so as to determine whether the Veteran's diagnosed lung condition is related to his active service.  If the Veteran is unable to report for an examination, an opinion must be obtained from a VA pulmonologist.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the opinion.  The examiner should specifically review, note, and discuss the Veteran's statements in support of his claim, as well as any confirmed or conceded in-service asbestos exposure or Agent Orange exposure, if applicable.  In consideration of this and any other evidence or factors deemed relevant, the examiner should address the following question:

Whether it is at least as likely as not (at least a 50 percent probability) that any lung disorder is etiologically-related to the Veteran's period of active duty service, to include as the result of asbestos exposure or exposure to Agent Orange. 

4.  Then, readjudicate the claims on appeal.  If the benefits sought are not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




